Citation Nr: 0528197	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 26, 
2000 for the award of a 
100 percent schedular disability rating for chronic renal 
failure.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
September 1962.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
April 2004.  

The Board notes that the July 2001 rating decision on appeal 
assigned an effective date of January 11, 2001 for the award 
of a 100 percent disability rating for chronic renal failure, 
history of nephritis, with hypertension, under hemodialysis.  
In a June 2005 rating decision, the RO amended the effective 
date for the 100 percent schedular evaluation to October 26, 
2000.  Therefore, the issue currently before the Board is as 
phrased above.

The June 2005 rating decision also assigned an 80 percent 
disability rating effective from November 2, 1998 and awarded 
a total disability rating based on individual unemployability 
effective from December 2, 1998.  Review of the claims folder 
finds no appeal initiated or perfected for either issue.  
Therefore, these matters are not currently before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the April 2004 remand, the Board instructed the RO, in 
pertinent part, to secure the veteran's VA medical records 
prior to January 2001 that were not already of record and to 
secure a medical examination and opinion to determine the 
veteran's level of disability associated with the service-
connected chronic renal failure since 1979.  The veteran's 
condition prior to October 26, 2000, is now the critical 
issue.


Because the RO received the underlying claim for an increased 
rating for chronic renal failure in May 1989, the medical 
opinion was to consider the disability level in light of the 
applicable rating criteria in effect both before and after 
the date of their amendment on February 17, 1994.  See 59 
Fed. Reg. 2,527-2,529 (Jan. 18, 1994).  See also 38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

Review of the record following the remand fails to disclose 
any attempt by the RO to secure the veteran's VA medical 
records as instructed.  In addition, the report of the May 
2005 VA examination and medical opinion shows that the 
examiner considered only the amended version of the rating 
criteria.  See 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7502 (2005).  

The last remand in this case (which was issued by a Judge who 
has since retired) by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board and this Judge to insure compliance with 
the prior remand instructions constitutes error and warrants 
the vacating of a subsequent Board decision.  Id.  Therefore, 
a remand is required to address these deficiencies.   
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's VA 
treatment records for the period prior to 
October 26, 2000 that are not already of 
record.  

2.  Following the above, the RO should 
arrange for the claims folder to be 
returned to the physician who conducted 
the May 2005 examination, if possible, 
for an additional opinion as to the 
severity of the veteran's service-
connected chronic nephritis prior to 
October 26, 2000.  

If the same physician is unavailable, the 
RO should arrange for a new genitourinary 
examination of the veteran by an 
appropriate medical specialist, including 
on a fee basis if necessary, to review 
the record for the purpose of 
ascertaining the nature and severity of 
the veteran's chronic nephritis prior to 
October 26, 2000.

In either case, the claims file, copies 
of the previous and amended criteria for 
rating kidney disorders, see 38 C.F.R. § 
4.115a (1993) and 38 C.F.R. §§ 4.115a, 
4.115b (2004), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).

The examiner is requested to express an 
opinion as to the level of impairment 
from chronic nephritis from 1979 in the 
context of the rating criteria in effect 
prior to February 17, 1994 and as amended 
from that date.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


